Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 5/21/2018.
	Claims 1-20 have been examined and are pending with this action. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/2019, 5/21/2018 & 11/14/2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-2, 5-10, 13-16 & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al (US Pub # 2016/0162456) in view of Och et al (US Pub # 2013/0144593) in further view of Roulland et al (US Pub # 2008/091408).

	As per claim 1, Munro discloses a method, in a data processing system having a processor and a memory, wherein the memory comprises instructions which are executed by the processor to cause the processor to implement a training system for finding an optimal surface for hierarchical classification task on an ontology (Munro: [Fig 1A & 0049]: “the documents are intended to be grouped into may be organized by a hierarchical data structure, referred to herein as an ontology. The hierarchical structure design of the ontology may define a plurality of subcategories, or sub labels, that thematically or topically fit within a larger umbrella label. For example, a set of documents about customer service emails of a telecommunications company may be categorized into an ontology where a first label of the ontology may be simply "customer service”), the method comprising: 
	receiving, by the training system, a training data set and a hierarchical ontology data structure (Munro: [Fig 1A & 0006]: “the method further includes testing, by the natural language platform, performance of the natural language model using a subset of the documents among the training data that received annotations.”),	
Munro doesn’t explicitly teaches determining the surface component and root to leaf node is the hierarchy. 
		determining, by the surface finding component, a plurality of adjacent surfaces that differ from the selected surface by one node (Och: [0009 & 0080]: “calculating a source sentence error surface for each source sentence of a plurality of source sentences as a function of feature function model parameter, merging the source sentence error surfaces into an aggregate error surface for the feature function, and identifying an optimal model parameter for the feature function that minimizes the aggregate error surface for the feature function. The quality criterion can be BLEU score gain & determine the optimal number of updates m than is needed to determine the optimal feature model parameters [circumflex over (.lamda.)].sub.m, because only one parameter, [circumflex over (m)], is being optimized. In another example, the translation system can limit the number of considered features by retaining, after ranking features by quality, a determined number of features for the batch updating..”),	
	selecting, by the surface finding component, an optimal surface, based on the selected surface and the plurality of adjacent surfaces, that maximizes accuracy and coverage and training, by the training system, a classifier a cognitive system using the optimal surface and the training data set  (Och: [0080]: “the translation system can calculate the aggregate error surface E(m) and hence, the optimal number of updates [circumflex over (m)], using training data that is different from the training data used to determine the optimal feature model parameters [circumflex over (.lamda.)].sub.m. A much smaller training corpus is needed to determine the optimal number of updates m”),	
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Munro in view of Och to figure out the optimal surface selection in a training system.  One would be motivated to do so because this technique advantageously allows to minimize error rate training with large number of features (Och: [ABS]).
Modified Munro doesn’t explicitly teaches a root to a leaf node in the hierarchical ontology data structure.
Roulland however teaches selecting, by a surface finding component executing within the training system, a surface that passes through each path from a root to a leaf node in the hierarchical ontology data structure  (Roulland: [0123]: “the process involves transforming the graph into a tree having a root node with branches which form navigable pathways from a root node to connecting nodes and ultimately to a terminal node…, generally the surface form of the syntactic unit in the sentence represented, rather than the normalized form. Where the syntactic units of the retrieved sentences have different surface forms for the same concept which links them, one of the surface forms may be selected, at least temporarily, for presentation as the linguistically coherent expression (e.g., two sentences which include the surface forms "when copying" and "when making copies," respectively, may both be displayed as "when copying" until the respective path is explored).”),	
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Munro in view of Roulland to figure out root and lead node structure.  One would be motivated to do so because this technique advantageously allows to navigate easily  in a multiple node system (Roulland: [ABS]).
Claims 9 & 15 are rejected based on rational provided for claim 1 rejection.
As per claim 2, Munro/Och/Roulland discloses the method of claim 1, further comprising: receiving a number of leaf nodes to be covered and a desired accuracy; and determining whether the optimal surface covers the number of leaf nodes and achieves the desired accuracy (Roulland: [0123]: “the process involves transforming the graph into a tree having a root node with branches which form navigable pathways from a root node to connecting nodes and ultimately to a terminal node”). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Munro in view of Roulland to figure out root and lead node structure.  One would be motivated to do so because this technique advantageously allows to navigate easily  in a multiple node system (Roulland: [ABS]).
As per claim 5, Munro/Och/Roulland discloses the method of claim 3, wherein selecting the optimal surface further comprises: responsive to determining that there is no given adjacent surface having a combined coverage and accuracy value that is greater than the combined coverage and accuracy value of the selected surface, identifying the selected surface as the optimal surface (Och: [035 & 0080]: “The translation system identifies as (f; .lamda..sub.1.sup.M) the target sentence e (e.g., where e is in a group C of multiple target sentences) for which the cost, as defined by Eqn. 1, has the smallest value. The modeling problem includes developing suitable feature functions h.sub.1.sup.M that capture the relevant properties of the translation task. The training problem focuses on identifying suitable model parameter values .lamda..sub.1.sup.M  &  the translation system can calculate the aggregate error surface E(m) and hence, the optimal number of updates [circumflex over (m)], using training data that is different from the training data used to determine the optimal feature model parameters [circumflex over (.lamda.)].sub.m. A much smaller training corpus is needed to determine the optimal number of updates m”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Munro in view of Och to figure out the optimal surface selection in a training system.  One would be motivated to do so because this technique advantageously allows to minimize error rate training with large number of features (Och: [ABS]).
As per claim 6, Munro/Och/Roulland discloses the method of claim 1, wherein the cognitive system classifies data into classes in the hierarchical ontology data structure under control of the classifier model (Munro: [0081 & 0087]: “At block 510, the natural language platform may then be configured to create a hierarchical data structure used to organize the collection of documents in question, according to some embodiments. As previously mentioned, this hierarchical data structure may be referred to as an ontolog & At block 610, the natural language platform may also be configured to ingest existing classification rules for use in training the natural language model.”).As per claim 7, Munro/Och/Roulland discloses the method of claim 6, wherein the cognitive system classifies to leaf nodes that are not included in the surface separately (Roulland: [0123]: “the process involves transforming the graph into a tree having a root node with branches which form navigable pathways from a root node to connecting nodes and ultimately to a terminal node”). 
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Munro in view of Roulland to figure out root and lead node structure.  One would be motivated to do so because this technique advantageously allows to navigate easily  in a multiple node system (Roulland: [ABS]).
As per claim 8, Munro/Och/Roulland discloses the method of claim 1, wherein training the classifier comprises training on re-labelled training data according to the selected optimal surface and evaluating a resulting cognitive model with a testing dataset (Munro: [0081 & 094]: “At block 510, the natural language platform may then be configured to create a hierarchical data structure used to organize the collection of documents in question, according to some embodiments. As previously mentioned, this hierarchical data structure may be referred to as an ontolog & still referring to chart 700, a "relevant" task includes two labels, "relevant," and "irrelevant." Here, the user may desire to utilize a natural language model to perform a task of classifying documents according to their relevance.”).

Claims 10, 13-14, 16 & 19-20 are rejected based on rational provided for claims 2-8 rejection.
Allowable Subject Matter
Claims 3-4, 11-12 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-4 with other claims are to be allowed if rewritten in their respective independent claims in the all entirety. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449